NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In response to Examiner-Initiated interview, claims have been further amended as provided below in the Examiner’s Amendment.
Claims 1-2, 4-8, 10-14, and 16-18 are herein allowed. Claims 3, 9 and 15 are cancelled.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/14/2021, 1/28/2022, and 4/18/2022 based on the provisions of 37 CFR 1.97, have been considered by the Examiner.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's representative, Kyoko Makino (Reg. No. 72200), on August 30, 2022. 
Please amend the following claims:
Claim 1. (Currently Amended)  A terminal device comprising:
a processor; and
a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions, which cause the terminal device to:
acquire a candidate's name and a candidate's face image of a candidate uploaded by the candidate corresponding to the candidate's name as a verification image for verifying an identity of the candidate;
determine the candidate's face image is eligible by both (i) detecting a clarity of the candidate's face image reaching a preset clarity by transforming the candidate's face image using a fourier transform to obtain a high-frequency component of the candidate's face image, and (ii) one or more of:
detecting a proportion of the candidate’s face in the candidate's face image occupying a total area of the candidate's face image reaches a preset proportional value,
detecting a brightness of the candidate's face image reaches a preset brightness,
detecting a face angle in the candidate's face image is face-on and in full view and not tilted away; 
in response to determining that the candidate’s face image is eligible, use the candidate’s face image as the verification image;
acquire candidate's data from a third-party website according to the candidate's name and the candidate's face image;
analyze the candidate's data by a semantic analysis method to identify human resources information of the candidate;
analyze speech data in the human resources information of the candidate to determine candidate's personality by a semantic analysis algorithm;
acquire a first face image of the candidate by a first camera, compare the first face image with the verification image, and grant the candidate a right to pass through a security station at an entrance of an enterprise if the first face image is consistent with the verification image;
acquire a second face image of the candidate by a second camera, analyze the second face image of the candidate by a computer vision algorithm to determine a micro-expression of the candidate; and
provide theof the candidate, the candidate's personality, and the of the candidate to a recruiter to evaluate the candidate.

Claim 7. (Currently Amended)  An employment recruitment method based on face recognition of a candidate comprising: 
acquiring a candidate's name and a candidate's face image of the candidate uploaded by the candidate corresponding to the candidate's name as a verification image for verifying an identity of the candidate; 
determine the candidate's face image is eligible by both (i) detecting a clarity of the candidate's face image reaching a preset clarity by transforming the candidate's face image using a fourier transform to obtain a high-frequency component of the candidate's face image, and (ii) one or more of:
detecting a proportion of the candidate’s face in the candidate's face image occupying a total area of the candidate's face image reaches a preset proportional value,
detecting a brightness of the candidate's face image reaches a preset brightness,
detecting a face angle in the candidate's face image is face-on and in full view and not tilted away;
in response to determining that the candidate’s face image is eligible, use the candidate’s face image as the verification image;
acquiring 
analyzing the candidate's data by a semantic analysis method to identify 
analyzing speech data in the human resources information of the candidate to determine candidate's personality by a semantic analysis algorithm; 
acquiring a first face image of the candidate by a first camera, compare the first face image with the verification image, wherein if the first face image matches the verification image, granting the candidate a right to pass through a security station at an entrance of an enterprise; 
acquiring a second face image of the candidate by a second camera, analyze the second face image of the candidate by a computer vision algorithm to determine a micro-expression of the candidate; and 
providing theof the candidate, the candidate's personality, and the of the candidate to a recruiter to evaluate the candidate.

Claim 13. (Currently Amended) A non-transitory storage medium having stored thereon instructions that, when executed by at least one processor of a terminal device, causes the least one processor to execute instructions of an employment recruitment method based on face recognition of a candidate, the employment recruitment method comprising: 
acquiring a candidate's name and a candidate's face image of the candidate uploaded by the candidate corresponding to the candidate's name as a verification image for verifying an identity of the candidate; 
determine the candidate's face image is eligible by both (i) detecting a clarity of the candidate's face image reaching a preset clarity by transforming the candidate's face image using a fourier transform to obtain a high-frequency component of the candidate's face image, and (ii) one or more of:
detecting a proportion of the candidate’s face in the candidate's face image occupying a total area of the candidate's face image reaches a preset proportional value,
detecting a brightness of the candidate's face image reaches a preset brightness,
detecting a face angle in the candidate's face image is face-on and in full view and not tilted away; 
in response to determining that the candidate’s face image is eligible, use the candidate’s face image as the verification image;
acquiring candidate's data from a third-party website according to the candidate's name and the candidate's face image; 
analyzing the candidate's data by a semantic analysis method to identify human resources information of the candidate; 
analyzing speech data in the human resources information of the candidate to determine candidate's personality by a semantic analysis algorithm; 
acquiring a first face image of the candidate by a first camera, compare the first face image with the verification image, and grant the candidate a right to pass through a security station at an entrance of an enterprise if the first face image is consistent with the verification image; 
acquiring a second face image of the candidate by a second camera, analyze the second face image of the candidate by a computer vision algorithm to determine a micro-expression of the candidate; and 
providing theof the candidate, the candidate's personality, and the of the candidate to a recruiter to evaluate the candidate.

Claims 3, 9 and 15 (Cancelled).

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
With respect to 35 USC 101, under the subject matter eligibility analysis, the claimed invention as a whole, presents a distinct invention having technical additional elements beyond the judicial exception that actually integrate the judicial exception into a practical application by imposing meaningful limits on the judicial exception, in part by using a terminal device to determine whether the candidate's face image is eligible by determining both (i) when a clarity of the candidate's face image reaches a preset clarity by transforming the candidate's face image using a Fourier Transform to obtain a high-frequency component of the candidate's face image, and (ii) one or more of the following: detecting when a proportion of the candidate’s face in the candidate's face image occupying a total area of the candidate's face image reaches a preset proportional value, detecting when a brightness of the candidate's face image reaches a preset brightness, detecting when a face angle in the candidate's face image is face-on and in full view and not tilted away, and  if the face image is determined to be eligible, use the eligible face image as the verification image; acquire candidate's data from a third-party website according to the candidate's name and the candidate's face image; acquire a first face image of the candidate by a first camera, compare the first face image with the verification image, and grant the candidate a right to pass through a security station at an entrance of an enterprise if the first face image is consistent with the verification image; acquire a second face image of the candidate by a second camera, analyze the second face image of the candidate by a computer vision algorithm to determine a micro-expression of the candidate.  Thus, the claims are deemed sufficient to reasonably transform the abstract idea into a patent-eligible invention since the claimed limitations as a whole amount to a practical application.
With respect to the closest prior art of record, the claims in this application are deemed to be directed to a non-obvious improvement over the closest prior art since the closest prior art does not provide sufficient rationale or motivation to disclose nor render obvious the combination of limitations claimed as a whole in this application for claims 1-2, 4-8, 10-14, and 16-18.
Regarding relevant prior art, the following closest prior art discloses:
Tussy (US 20200042685) discloses a system for creation and use of digital identification, and authenticating a user by the user providing at least one authentication image via the camera of the mobile device, and comparing at least one of the one or more user images or data derived therefrom to the image of the user on the photo identification to determine if user in the one or more user images is the same person as the image on the photo identification.
Janz (US 20180025303) discloses a system and method for behavior assessment or performance prediction, comprising acquiring a video stream of an interviewee responding to a set of interview prompts or a corpus of documents of a subject; analyzing at least the semantic content of the video stream or corpus and a context, to classify the interviewee or subject with respect to the context. 
Gamaliel (US 20200143329) discloses a system and methods for unbiased recruitment by receiving and modifying one or more informative personal attributes from a resume, or audio or audio-video interviews or recordings, or other communications between candidates, employers, interviewers and recruiters. The plurality of audio data and the plurality of plurality of video images contain one or more personal attributes of the candidate. During the interview, video and audio processing techniques are used to modify video images and/or audio data to mask or alter one or more personal attributes in the audio data and video images, in order to protect one or more personal attributes of the candidate.  
Mikhajlov (US 20210279668) discloses a computerized assessment of a user's personality and abilities includes the following steps: real-time recognition of the user's emotions while solving at least one task in the presence of at least one video camera, receiving data about at least one task that was solved by the user, determining at least one of the user's abilities based both on the data obtained after solving at least one task and on the recognized emotions of the user.
Clark-Polner (US 20160224869) discloses a system and method for A system and method are provided for associating initial perceptions of viewed images with visual or audible features such as facial features or vocal features and then comparing selected images or content to those visual or vocal features to predict a likely initial perception of those selected images or content or to allow for the selection of a desired perception and then selection of one or more images or content from a collection of images or content that is most likely to be associated with the selected perception. A system is also provided for generating an image combining features of more than one image to increase the likelihood of a selected perception.  

However, none of the closest prior art above anticipates nor renders obvious:  
determine whether the candidate's face image is eligible by determining both 
(i) a clarity of the candidate's face image reaches a preset clarity by transforming the candidate's face image using a Fourier Transform to obtain a high-frequency component of the candidate's face image, and (ii) one or more of the following:
detecting a proportion of the candidate’s face in the candidate's face image occupying a total area of the candidate's face image reaches a preset proportional value,
detecting a brightness of the candidate's face image reaches a preset brightness,
detecting a face angle in the candidate's face image is face-on and in full view and not tilted away;
in response to determining that the face image is eligible, use the face image as the verification image;
acquire a first face image of the candidate by a first camera, compare the first face image with the verification image, and grant the candidate a right to pass through a security station at an entrance of an enterprise if the first face image is consistent with the verification image;
acquire a second face image of the candidate by a second camera, analyze the second face image of the candidate by a computer vision algorithm to determine a micro-expression of the candidate, in combination with all of the other recited limitations of independent claims  1, 7 and 13.
Upon a non-patent literature search, the closest relevant prior art discloses the following:  
H. Suen et. al “TensorFlow-Based Automatic Personality Recognition Used in Asynchronous Video Interviews” discloses detecting an interviewee’s nonverbal cues and made inferences concerning the interviewees’ personality trait,  J. Gorbova et al. “Automated Screening of Job Candidate Based on Multimodal Video Processing” discloses determining personality trains based on job candidate’s video and audio content, D. Y. Liliana et. al "Review of Automatic Emotion Recognition Through Facial Expression Analysis” discloses the latest techniques for facial expression recognition to recognize emotions,  and  V. M. Menon et. al "A novel approach to evaluate and rank candidates in a recruitment process by estimating emotional intelligence through social media data” discloses a system that automates the eligibility check and personality traits of prospective candidates in a recruitment process by estimating their emotional aptitude by analyzing the tweets while professional eligibility is verified through the entries given in the online resume, however, there is no evidence that provides sufficient rationale or motivation to anticipate nor render obvious the combination of limitations recited above as claimed by the invention.
	Thus, the claimed invention provides a significant improvement that the closest prior art of record does not anticipate nor render obvious since there is no evidence that provides sufficient rationale or motivation to anticipate nor render obvious the combination of limitations claimed, as a whole.  
Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations claims of claims 2, 4-6, 8, 10-12 and 14, 16-18 due to their respective dependencies to  independent claims 1, 7 and 13, as allowed above.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References cited.
Relevant Prior Art:
US 20200143329 discloses systems and methods for unbiased recruitment discloses receiving and modifying one or more informative personal attributes from a resume, or audio or audio-video interviews or recordings, or other communications between candidates, employers, interviewers and recruiters.
US 20200042685 discloses a system for creation and use of digital identification, and authenticating a user by the user providing at least one authentication image via the camera of the mobile device
US 20210279668 discloses a method of preparing recommendations for taking decisions on the basis of a computerized assessment of the capabilities of users.
US 20180025303 discloses a system and method for computerized predictive performance analysis of natural language discloses a system and method for behavior assessment or performance prediction, comprising acquiring a video stream of an interviewee responding to a set of interview prompts and analyzing at least the semantic content of the video stream.
US 20160224869 discloses a system and method for associating initial perceptions of viewed images with visual or audible features such as facial features or vocal features and then comparing selected images or content to those visual or vocal features to predict a likely initial perception of those selected images or content.
H. Suen, K. Hung and C. Lin, "TensorFlow-Based Automatic Personality Recognition Used in Asynchronous Video Interviews," in IEEE Access, vol. 7, pp. 61018-61023, 2019, doi: 10.1109/ACCESS.2019.2902863.
J. Gorbova, I. Lüsi, A. Litvin and G. Anbarjafari, "Automated Screening of Job Candidate Based on Multimodal Video Processing," 2017 IEEE Conference on Computer Vision and Pattern Recognition Workshops (CVPRW), 2017, pp. 1679-1685, doi: 10.1109/CVPRW.2017.214.
D. Y. Liliana and T. Basaruddin, "Review of Automatic Emotion Recognition Through Facial Expression Analysis," 2018 International Conference on Electrical Engineering and Computer Science (ICECOS), 2018, pp. 231-236, doi: 10.1109/ICECOS.2018.8605222.
V. M. Menon and H. A. Rahulnath, "A novel approach to evaluate and rank candidates in a recruitment process by estimating emotional intelligence through social media data," 2016 International Conference on Next Generation Intelligent Systems (ICNGIS), 2016, pp. 1-6, doi: 10.1109/ICNGIS.2016.7854061.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629